On May 18, 1995, it was ordered that the defendant be sentenced for the crime of Count I: Theft, a Felony, to ten (10) years to the Department of Corrections; It is further ordered that the defendant be sentenced for the crime of Count II: Theft, a Felony, to ten (10) years to the Department of Corrections; It is further ordered that the defendant be sentenced for the crime of Count III: Theft, a Misdemeanor, to six (6) months in the Cascade County Detention Center; and it is further ordered that the defendant be sentenced for the crime of Count IV: Theft, a Felony, to ten (10) years to the Department of Corrections. All sentences are to run concurrently with conditions as set forth in the May 18, 1995 judgment.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence *63Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
DATED this 17th day of August, 1995.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the defendant shall receive credit for four and one-half (41/2) years time while she was on probation.
The reason for the amendment is so the Department of Corrections may have the discretion in placing the defendant in a life skills center.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Sheryl Lynn Brock for representing herself in this matter.